UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-6854
ANTOIN DEANDRE MCDONALD,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                 (CR-99-60-A, CA-99-1984-AM)

                  Submitted: December 15, 2000

                      Decided: January 11, 2001

    Before MICHAEL, TRAXLER, and KING, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Antoin Deandre McDonald, Appellant Pro Se. Thomas More Hollen-
horst, Assistant United States Attorney, Alexandria, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MCDONALD
                                OPINION

PER CURIAM:

   Antoin Deandre McDonald, a pro se inmate, challenged on numer-
ous grounds, including ineffective assistance of counsel, his guilty
plea conviction for possession with intent to distribute cocaine base.
See 28 U.S.C.A. § 2255 (West Supp. 2000). The Government
responded to the § 2255 motion and attached the affidavit of McDon-
ald’s former trial counsel. Thereafter, without giving any notice to
McDonald, the district court dismissed McDonald’s § 2255 motion on
the merits.

   In his motion to reconsider, filed in the district court, McDonald
complained that "before the Petitioner could respond to the U.S.
Attorney’s motion to dismiss . . . this court dismissed the Petitioner’s
§ 2255 claims . . . ." (R. 36 at p. 1). Nonetheless, the district court also
denied McDonald’s motion to reconsider.

   We grant a certificate of appealability and vacate and remand this
case to the district court for failure to comply with this court’s opinion
in Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975). Before
a judgment may be entered against a pro se party, the district court
must notify the pro se party, against whom summary judgment may
be granted, of his right to file counter-affidavits or other appropriate
materials, and give him a reasonable opportunity to do so. Id. Here,
despite McDonald’s notice to the court, in his motion to reconsider,
that he was unaware of any duty to respond to the Government’s
response to his § 2255 motion, the district court failed to provide him
with proper notice and time under Roseboro. Accordingly, we grant
a certificate of appealability and vacate and remand to the district
court for proceedings in compliance with this opinion. We expressly
decline to rule on the propriety of the district court’s grounds for dis-
missal on the merits of McDonald’s claims.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                          VACATED AND REMANDED